In a negligence action by an infant to recover damages for personal injuries and by his mother for medical expenses and loss of services, plaintiffs appeal from an order of the Supreme Court, Kings County, dated June 20, 1972, which denied their motion for leave to serve a verified complaint and granted defendant’s cross motion to dismiss the action for failure to serve a complaint. Order reversed, without costs, motion granted and cross motion denied, all on condition that plaintiffs’ attorney personally pay $250 costs to defendant, and that the complaint be served and said payment be made within 20 days after service of a copy of the order to be made hereon, with notice of entry; otherwise, order affirmed, with $10 costs and disbursements. In our opinion, the circumstances presented herein warrant the granting of plaintiffs’ motion and the denial of defendant’s cross motion upon the conditions set forth above *699(Murray v. City of New York, 40 A D 2d 539; see, also, Moran, v. Rynar, 39 A D 2d 718). Hopkins, Acting P. J., Munder, Martuscello, Christ and Benjamin, JJ., concur.